Violent video games (debate)
The next item is the Commission statement on violent videogames.
Vice-President of the Commission. - (IT) Mr President, ladies and gentlemen, I am particularly grateful to the few, perhaps less than ten, Members present in this Chamber to debate a subject that affects many tens of millions of young and very young people - our children - in the European Union.
The protection of the law and of the fundamental rights of young people and children must remain a major priority for the EU. It is a priority for the European Commission, and I have to say quite frankly that the acts of violence and sadism that appear in some particularly bloody videogames are a cause of great concern to us.
New technologies that have enabled young and very young people to use the Internet and technological games have changed the relationship between adults and children. Young people, our children, are often much more familiar with these technologies than adults are. What is essential, therefore, is primarily greater responsibility and consciousness on the part of adults and parents, as well as focus and education to make parents, above all, fully aware of the risks and able to make informed decisions.
There is a classification system with labelling for the content of films, and also for games and videogames, that may be of use. This must, of course, be combined with a mechanism providing for more effective education. These components are necessary if we want a solution that works.
The European Union already has instruments for fighting these worrying problems within the policy areas of justice and security, and also the information society and internal market rules.
I must say quite sincerely, ladies and gentlemen, that I have also been highly impressed by certain child protection monitoring and enhancement initiatives that I was informed about by some Home Affairs Ministers before and after the Council of Ministers, and which have been taken up by some national political parties in certain Member States. I refer in particular to increased control over the sale of particularly violent games and videogames to minors.
In my view, it is equally important to hold videogame producers responsible. In 2003, a European self-regulation system, known as Pan-European Game Information, was adopted in order to help parents choose when buying videogames intended for minors. This self-regulation system is supported by a large majority of producers. It was developed after consultation with the industry, parents' associations and consumer associations. It covers 27 countries and includes an indication of the minimum age for access to a particular game and a mandatory description of the content of a game or videogame that is placed on the market. This system, ladies and gentlemen, helps parents to choose - assuming that it is the parents who decide what videogames their children buy - but it does not concern and it contains no reference to the content of the videogame. Such self-regulation was established on the one hand to protect minors, but also, on the other hand, to comply with another fundamental principle: freedom of expression.
I intend to meet very soon with producers and the associations representing them in order to evaluate to what extent the indicators used in the self-regulation scheme are relevant or, I would say, up to date. I think the time has come to assess whether those indicators have perhaps not been working as we would have liked them to.
With regard to the content of games or videogames that can be found on the Internet, in contrast, there are systems out there, but they are applied and implemented at the initiative of certain respected consortia. The first is one known as the Platform for Internet Content Selection, and the second is the Recreational Software Advisory Council, both based primarily in the United States. I must point out, however, that neither the United Nations study on violence against children nor the World Health Organization's world report on violence and health analyses this problem; it gets just a passing reference as if there were absolutely no need to examine it in greater depth.
In 2005, the Commission conducted an enquiry financed under the Daphne programme. This enquiry, based on a series of studies of the violent videogame sector, revealed the need for a multidisciplinary approach, which currently does not exist. One result of this study was that violent images have an undeniable influence on young people. This influence may, however, show itself in different ways, depending on various factors. These, for example, include affluence; the young people's situation; where they live; whether they have an active parental figure close to them, or whether they have no parents close to them; control over the youngsters' access to the media and the Internet, in other words whether or not their parents exercise any control over whether they can have absolutely free access to the Internet; the level of education given; and the family's socio-economic level. All these factors affect the way in which violence can influence the minds and mentalities of young and very young people.
There are other important elements to consider. Firstly, this is not just a technical issue but rather an issue of education, which involves control for preventive purposes. When I say control over the sale of violent videogames, I mean effective control, because today there are no mandatory instruments that make it possible to check whether or not a person under the age of 16 can buy videogames that incite or glorify acts of violence or even actual criminal acts.
I believe this House will at least want to consider this problem, in view of the fact, as well, that the schemes that Daphne has financed to combat violence against children are based precisely on this idea of how to protect young and very young people.
To conclude, following on from the child protection strategy that we launched in July, I intend to refer this problem to the European Forum for the Rights of the Child. As you know, this forum has been set up to commence work at the beginning of 2007. At its first working meeting I intend to start a public, transparent debate involving all stakeholders: non-governmental organisations, the Member States, parents' associations, young people, minors and also the national mediators responsible for children's rights.
The four keywords on this subject are: parents, communication and education professionals, producers - because we cannot tackle this problem at its roots if we cannot prevent the production of these violent games - and lastly politics. It is a case of examining how politics can draw up a strategy to actually protect children without resorting to censorship. These are the pillars on which we must address the problem that I have put to you this evening.
In the spring I will submit a communication on cybercrime to you. In my view, criminals, law-breakers and Internet offenders see the young and very young as particularly vulnerable victims. It is our political, institutional and moral duty to react firmly, with a European strategy against incitement to violence, against the exaltation of violence and against the glorification of violence.
Thank you, Mr Frattini. I agree with your tactful opening remark, which confirms the need to bring some reflection and a few changes to the organisation of our parliamentary work, especially with regard to our plenary debates.
on behalf of the PSE Group. - Mr President, I should like to thank Mr Frattini for his very helpful and very commendable introduction to this important subject. We probably have not given enough consideration to this issue in this Parliament. I am glad that we are now having this debate because there is considerable evidence to show that violence in videos has an effect on minors who watch them - very detrimental effects, which we need to get to grips with.
I think it is becoming clear that the self-regulation that Mr Frattini talked about is probably no longer enough. We need to look at this further, to ensure that young people have controlled access and that the videos themselves are not gratuitously violent. We see this kind of violence around us on our television screens and we are becoming more and more accepting of levels of violence in a way that we should not be and in a way that is not acceptable. So, this is a good initiative and one which I hope that we will be able to take forward.
I am very pleased that the Commission undertook the survey and that it was done under the Daphne programme because not only do we see gratuitous violence on videos but also a representation of women that is unacceptable. So, not only do young people see violence as such, they also see violence towards women and a portrayal of women that is not what we would wish. There are two things that need to be dealt with: the protection of children and young people and making sure that women are not portrayed in unacceptable ways in these video productions.
We need to be clear about not being seen as a 'nanny state'. This has to be introduced in a reasonable way, in a way which is acceptable to everybody. We also need to give special attention to the Internet. The Commissioner mentioned this. It is difficult because regulation of the Internet is very much in its early days, but we must not shy away from it. We need to find ways in which we can sensibly regulate the Internet in everyone's interests.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, I should like to thank Mr Frattini very much for the highly practical proposals that he has put forward this evening.
There is no doubt that Europe is seeing a worrying and exponential growth in cases of violence, bullying and violence among children, and television and the Internet are undeniably affecting the way our children behave, as is the spread of violent videogames, which are becoming increasingly common and increasingly brutal. I shall just give you one example: there is a very recent videogame called Rule of Rose, which is a really serious problem in that the main characters in the game are children, and many of the images are on the borderline of sexual perversion and sadism.
We therefore warmly welcome the current debate, even though - as the President has mentioned - it has been tucked away in an evening slot and has very few participants. That is a real shame. Even so, we expect some sort of action to be taken in this matter, and certainly not through censorship, as Commissioner Reding has already said. We support your initiative, Mr Frattini, of sending a letter to the EU Home Affairs Ministers asking them to carry out a careful check on the controls that exist regarding videogame violence. After what Mrs Reding said, we hope that the PEGI (Pan-European Game Information) system will really become a body able to exercise more effective control.
To conclude, we strongly call for practical measures to be developed to control and prohibit the distribution of violent videogames and to set up a kind of European monitoring centre for childhood and young people, not least so as to carry out preventive monitoring of game and videogame content and, if possible, to draw up a single code for the marketing and distribution of videogames for children.
The debate is closed.